UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1029


JULIA SIMMONS,

                 Plaintiff - Appellant,

          v.

INOVA HEALTH SYSTEMS,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-00988-CMH-IDD)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julia Simmons, Appellant Pro Se. Laurie Proctor, BLANKINGSHIP &
KEITH, PC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Julia Simmons appeals the district court’s order dismissing

her complaint as untimely.          We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.          Simmons v. Inova Health Systems,

No. 1:14-cv-00988-CMH-IDD (E.D. Va. Nov. 18, 2014).               We grant

leave   to   proceed   in   forma    pauperis.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                       2